Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 9, 2021

                                        No. 04-21-00096-CV

                                       Claudia MEDRANO,
                                            Appellant

                                                  v.

 Lora VERGOTT, Jeff Tafoya, Innovative Risk Management, Inc., and Acceptance Indemnity
                                    Insurance Co.,
                                      Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-23582
                            Honorable Aaron Haas, Judge Presiding


                                           ORDER
        The reporter’s record in this case was originally due April 30, 2021, but was not filed. On
May 4, 2021, this court notified court reporter Mary Beth Sasala that the reporter’s record was
late and directed her to either: (1) file a Notification of Late Record within ten days or (2) file the
reporter’s record within thirty days. Ms. Sasala did not respond to our letter. Accordingly, we
ORDER Ms. Sasala to file the reporter’s record by June 24, 2021. If Ms. Sasala does not
comply with this order, we may initiate contempt proceedings.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court